DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection set forth below as the newly discovered art of Cho et al. US PG-Pub(US 20200090350 A1) would teach the newly amended limitation to the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 9-10, 11, 13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.("CLASS-AWARE ADVERSARIAL LUNG NODULE SYNTHESIS IN CT IMAGES")  in view of Cho et al. US PG-Pub(US 20200090350 A1).
Regarding Claim 1, Yang teaches a computer implemented method comprising: receiving an input medical image (Page 3, Results Section, Paragraph 1, we evaluated the proposed methods on the public The Lung Image Database Consortium (LIDC-IDRI) dataset [5, 6, 7] consisting of diagnostic and lung cancer screening thoracic computed tomography (CT) scans with annotated lesions. The LIDC-IDRI dataset consists of 1,010 patients and 1,308 chest CT imaging studies in total.); generating a synthesized segmentation mask (Page 2, Methods Section, Paragraph 1, The proposed framework to generate synthetic nodules is formulated as an in-painting problem which fills a masked area in a 3D lung CT image with a pulmonary nodule with the specified category and size);masking the input medical image based on the synthesized segmentation mask, the masked input medical image having an unmasked portion and a masked portion(Page 2, Fig. 1. The proposed learning framework. The noise masked 3D image patch xmasked along with the class label c is fed into a sequence of two generator networks. The raw patch is used for computing the reconstruction L1 loss for both the coarse generator G1 and the refinement generator G2. Besides the L1 loss, the generators are also optimized with the adversarial losses provided by both the local discriminator Dlocal and the global discriminator Dglobal. Each discriminator is responsible for predicting if a patch is fake as well as the nodule malignancy label as the auxiliary classification output. The examiner interprets the prior art is masking the input image as seen in figure 1 and the raw image patch is the unmasked portion of the image.);generating an initial synthesized medical image using a trained machine learning based generator network(Page 3, Results Section, Paragraph 2, We trained the proposed nodule synthesis framework on the training patches only.), the initial synthesized medical image comprising a synthesized version of the unmasked portion of the masked input medical image and synthesized patterns in the masked portion of the masked input medical image (Page 3, Results Section, Paragraph 2, We trained the proposed nodule synthesis framework on the training patches only. In Fig. 2, we demonstrate the nodule synthesis results by conditioning on different labels. Given the same background patch, the framework is capable of generating nodules with different specified malignancy labels. We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks. The trained generator is used for synthesizing 463 patches containing malignant patches from malignant patches randomly sampled from the real training malignant patches since malignant nodules are relatively rare in the original LIDC-IDRI dataset. The synthetic nodule patches are combined with the original training patches to train the 3D classification CNN. The examiner interprets that a neural network is being trained by creating a synthesized image with the masks of malignant patches that classify a disease and the unmasked portion which is the background patches.)
Yang does not explicitly teach blending the initial synthesized medical image with the input medical imaqe to generate a blended image; and fusing the synthesized patterns extracted from the blended image with the input medical image to generate a final synthesized medical image.
Cho teaches blending the initial synthesized medical image with the input medical imaqe to generate a blended image(¶[0016], a method for generating a synthesized medical image by receiving a normal image, generating first data based on a random selection, generating second data, and, based at least in part on the first and second data, modifying the normal image to form the synthesized medical image. In this method, modifying the normal image comprises combining the first data and the second data. The first data characterizes an image that represents a lesion and the second data characterizes a transformation of that image as well as a location of the lesion. The examiner interprets that the normal image is the input image and that the prior art is combining an image of an lesion alongside the location of the lesion onto the normal image to generate a blended image.); 
and fusing the synthesized patterns extracted from the blended image with the input medical image to generate a final synthesized medical image (¶[0050], The process of generating the transformed lesion 105 includes carrying out a spatial transformation T.sub.θ that maps these samples (x.sub.i.sup.s, y.sub.i.sup.s) to corresponding target coordinates (x.sub.i.sup.t, y.sub.i.sup.t) in an output feature map 302. This output feature map 302 is eventually relied upon to carry out an iteration that results in a final lesion-filled image 303. [0051] The goal is for the final lesion-filled image 303 to be essentially indistinguishable from a real image. In an effort to achieve this goal, it is useful to train the lesion generator 203 and the lesion localizer 211 to learn how to choose the transformation parameter, and in particular the rotation, scale, and translation to be applied to a lesion, so as to create increasingly indistinguishable lesion-filled images 303. The examiner interprets the prior art is extracting the lesion from the blended image as seen in Figure 3 in which the pattern is than superimposed onto the original image in order to generate a final synthesized medical image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yang with Cho in order to create a blended image and extract the pattern from the blended image. One skilled in the art would have been motivated to modify Yang in this manner in order to accurately characterize these lesions to promote more accurate diagnosis. (Cho, ¶[0005])
Regarding Claim 2, the combination of Yang and Cho teaches the computer implemented method of claim 1, wherein the synthesized patterns comprise synthesized abnormality patterns associated with a disease (Yang, Page 1, Introduction section, Paragraph 2, we propose an adversarial learning framework to synthesize lung nodules in CT images by conditioning on the target categories and sizes. A data-driven model that can accurately predict nodule malignancy risk from CT images may improve management decisions and prevent unnecessary imaging or invasive follow-up procedures on benign nodules, thus increase the effectiveness of lung cancer screening programs.).
Regarding Claim 5, the combination of Yang and Cho teaches the computer implemented method of claim 1, wherein generating a synthesized segmentation mask comprises: generating individual masks (Yang, Page 3, Results Section, Paragraph 2, We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks.) each corresponding to a connected component region (Page 2, Coarse-to-Fine Reconstruction Section, Paragraph 1, The masked patch and a class-label map are firstly fed into a 3D hourglass CNN G1, as shown in Fig. 1. G1 is designed to be easier optimized and can reconstruct a coarsely synthesized nodule in the masked region to facilitate subsequent learning.); and combining the individual masks (Page 3, Results Section, Paragraph 2, the trained generator is used for synthesizing 463 patches containing malignant patches from malignant patches randomly sampled from the real training malignant patches since malignant nodules are relatively rare in the original LIDC-IDRI dataset. The synthetic nodule patches are combined with the original training patches to train the 3D classification CNNs. The examiner interprets the masks of the malignant patches are being combined with the original training data in order to train the CNN.).
Regarding Claim 9, the combination of Yang and Cho teaches the computer implemented method of claim 1, further comprising: training a machine learning based system for performing a medical image analysis task based on the final synthesized medical image. (Yang, Abstract, We show that combining the real image patches and the synthetic lung nodules in the training set can improve the mean AUC classification score across different network architectures by 2%.)
Regarding Claim 10, Yang teaches an apparatus comprising: means for(the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for) receiving an input medical image(Page 3, Results Section, Paragraph 1, We evaluated the proposed methods on the public The Lung Image Database Consortium (LIDC-IDRI) dataset [5, 6, 7] consisting of diagnostic and lung cancer screening thoracic computed tomography (CT) scans with annotated lesions. The LIDC-IDRI dataset consists of 1,010 patients and 1,308 chest CT imaging studies in total.); means for(the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for)  generating a synthesized segmentation mask(Page 2, Methods Section, Paragraph 1, The proposed framework to generate synthetic nodules is formulated as an in-painting problem which fills a masked area in a 3D lung CT image with a pulmonary nodule with the specified category and size); means for (the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for)  masking the input medical image based on the synthesized segmentation mask, the masked input medical image having an unmasked portion and a masked portion(Page 2, Fig. 1. The proposed learning framework. The noise masked 3D image patch xmasked along with the class label c is fed into a sequence of two generator networks. The raw patch is used for computing the reconstruction L1 loss for both the coarse generator G1 and the refinement generator G2. Besides the L1 loss, the generators are also optimized with the adversarial losses provided by both the local discriminator Dlocal and the global discriminator Dglobal. Each discriminator is responsible for predicting if a patch is fake as well as the nodule malignancy label as the auxiliary classification output. The examiner interprets the prior art is masking the input image as seen in figure 1 and the raw image patch is the unmasked portion of the image.); means for(the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for)  generating an initial synthesized medical image using a trained machine learning based generator network (Page 3, Results Section, Paragraph 2, We trained the proposed nodule synthesis framework on the training patches only.), the initial synthesized medical image comprising a synthesized version of the unmasked portion of the masked input medical image and synthesized patterns in the masked portion of the masked input medical image(Page 3, Results Section, Paragraph 2, We trained the proposed nodule synthesis framework on the training patches only. In Fig. 2, we demonstrate the nodule synthesis results by conditioning on different labels. Given the same background patch, the framework is capable of generating nodules with different specified malignancy labels. We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks. The trained generator is used for synthesizing 463 patches containing malignant patches from malignant patches randomly sampled from the real training malignant patches since malignant nodules are relatively rare in the original LIDC-IDRI dataset. The synthetic nodule patches are combined with the original training patches to train the 3D classification CNN. The examiner interprets that a neural network is being trained by creating a synthesized image with the masks of malignant patches that classify a disease and the unmasked portion which is the background patches.); 
However Yang does not explicitly teach means for fusing the synthesized patterns with the input medical image to generate a final synthesized medical image
Cho teaches means for(the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for)  fusing the synthesized patterns with the input medical image to generate a final synthesized medical image (¶[0062], Input medical image 202 is a CT image (denoted as domain A in FIG. 5) and input medical image 204 is an MRI image (denoted as domain B in FIG. 5) of a cardiovascular 2D slice from a 3D volume. Input medical image 202 in domain A is segmented by segmentor S.sub.A 206 to provide segmentation results 210 (e.g., a segmentation mask) of image 202 and translated by generator G.sub.B 214 to generate synthesized image 218 in domain B from image 202. Input medical image 204 in domain B is segmented by segmentor S.sub.B 208 to provide segmentation results 212 of image 204 and translated by generator G.sub.A 216 to generate synthesized image 220 in domain A from image 204. The examiner interprets that the generator is fusing the segmentation mask on to the input image to generate a final synthesized medical image). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yang with Cho in order to fuse synthesized patterns with the input image. One skilled in the art would have been motivated to modify Yang in this manner in order to re-train the machine learning model on the target imaging modality. (Cho ¶[0004])
Yang does not explitcly teach means for blending the initial synthesized medical image with the input medical imaqe to generate a blended image; and means for fusing the synthesized patterns extracted from the blended image with the input medical image to generate a final synthesized medical image.
Cho teaches means for blending the initial synthesized medical image with the input medical imaqe to generate a blended image(¶[0016], a method for generating a synthesized medical image by receiving a normal image, generating first data based on a random selection, generating second data, and, based at least in part on the first and second data, modifying the normal image to form the synthesized medical image. In this method, modifying the normal image comprises combining the first data and the second data. The first data characterizes an image that represents a lesion and the second data characterizes a transformation of that image as well as a location of the lesion. The examiner interprets that the normal image is the input image and that the prior art is combining an image of an lesion alongside the location of the lesion onto the normal image to generate a blended image.); 
and means for fusing the synthesized patterns extracted from the blended image with the input medical image to generate a final synthesized medical image (¶[0050], The process of generating the transformed lesion 105 includes carrying out a spatial transformation T.sub.θ that maps these samples (x.sub.i.sup.s, y.sub.i.sup.s) to corresponding target coordinates (x.sub.i.sup.t, y.sub.i.sup.t) in an output feature map 302. This output feature map 302 is eventually relied upon to carry out an iteration that results in a final lesion-filled image 303. [0051] The goal is for the final lesion-filled image 303 to be essentially indistinguishable from a real image. In an effort to achieve this goal, it is useful to train the lesion generator 203 and the lesion localizer 211 to learn how to choose the transformation parameter, and in particular the rotation, scale, and translation to be applied to a lesion, so as to create increasingly indistinguishable lesion-filled images 303. The examiner interprets the prior art is extracting the lesion from the blended image as seen in Figure 3 in which the pattern is than superimposed onto the original image in order to generate a final synthesized medical image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yang with Cho in order to create a blended image and extract the pattern from the blended image. One skilled in the art would have been motivated to modify Yang in this manner in order to accurately characterize these lesions to promote more accurate diagnosis. (Cho, ¶[0005])

Regarding Claim 11, the combination of Yang and Cho teaches the apparatus of claim 10, wherein the synthesized patterns comprise synthesized abnormality patterns associated with a disease. (Yang, Page 1, Introduction section, Paragraph 2, we propose an adversarial learning framework to synthesize lung nodules in CT images by conditioning on the target categories and sizes. A data-driven model that can accurately predict nodule malignancy risk from CT images may improve management decisions and prevent unnecessary imaging or invasive follow-up procedures on benign nodules, thus increase the effectiveness of lung cancer screening programs.).
Regarding Claim 13, the combination of Yang and Cho teaches the apparatus of claim 10, wherein the means for generating a synthesized segmentation mask comprises: means for (the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for) generating individual masks (Yang, Page 3, Results Section, Paragraph 2, We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks.) each corresponding to a connected component region (Page 2, Coarse-to-Fine Reconstruction Section, Paragraph 1, The masked patch and a class-label map are firstly fed into a 3D hourglass CNN G1, as shown in Fig. 1. G1 is designed to be easier optimized and can reconstruct a coarsely synthesized nodule in the masked region to facilitate subsequent learning.);and means for combining(the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for)  the individual masks (Yang, Page 3, Results Section, Paragraph 2, the trained generator is used for synthesizing 463 patches containing malignant patches from malignant patches randomly sampled from the real training malignant patches since malignant nodules are relatively rare in the original LIDC-IDRI dataset. The synthetic nodule patches are combined with the original training patches to train the 3D classification CNNs).
Regarding Claim 16, Yang teaches a non-transitory computer readable medium storing computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations(The examiner interprets it would be inherent that a computing device with a processor and memory storing a computer program is being used to perform the tasks described in the prior art) comprising: receiving an input medical image(Page 3, Results Section, Paragraph 1, We evaluated the proposed methods on the public The Lung Image Database Consortium (LIDC-IDRI) dataset [5, 6, 7] consisting of diagnostic and lung cancer screening thoracic computed tomography (CT) scans with annotated lesions. The LIDC-IDRI dataset consists of 1,010 patients and 1,308 chest CT imaging studies in total.); generating a synthesized segmentation mask(Page 2, Methods Section, Paragraph 1, The proposed framework to generate synthetic nodules is formulated as an in-painting problem which fills a masked area in a 3D lung CT image with a pulmonary nodule with the specified category and size); masking the input medical image based on the synthesized segmentation mask, the masked input medical image having an unmasked portion and a masked portion(Page 2, Fig. 1. The proposed learning framework. The noise masked 3D image patch xmasked along with the class label c is fed into a sequence of two generator networks. The raw patch is used for computing the reconstruction L1 loss for both the coarse generator G1 and the refinement generator G2. Besides the L1 loss, the generators are also optimized with the adversarial losses provided by both the local discriminator Dlocal and the global discriminator Dglobal. Each discriminator is responsible for predicting if a patch is fake as well as the nodule malignancy label as the auxiliary classification output. The examiner interprets the prior art is masking the input image as seen in figure 1 and the raw image patch is the unmasked portion of the image.); generating an initial synthesized medical image using a trained machine learning based generator network(Page 3, Results Section, Paragraph 2, We trained the proposed nodule synthesis framework on the training patches only.),, the initial synthesized medical image comprising a synthesized version of the unmasked portion of the masked input medical image and synthesized patterns in the masked portion of the masked input medical image(Page 3, Results Section, Paragraph 2, We trained the proposed nodule synthesis framework on the training patches only. In Fig. 2, we demonstrate the nodule synthesis results by conditioning on different labels. Given the same background patch, the framework is capable of generating nodules with different specified malignancy labels. We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks. The trained generator is used for synthesizing 463 patches containing malignant patches from malignant patches randomly sampled from the real training malignant patches since malignant nodules are relatively rare in the original LIDC-IDRI dataset. The synthetic nodule patches are combined with the original training patches to train the 3D classification CNN. The examiner interprets that a neural network is being trained by creating a synthesized image with the masks of malignant patches that classify a disease and the unmasked portion which is the background patches.); 
Yang does not explicitly teach blending the initial synthesized medical image with the input medical imaqe to generate a blended image; and fusing the synthesized patterns extracted from the blended image with the input medical image to generate a final synthesized medical image.
Cho teaches blending the initial synthesized medical image with the input medical imaqe to generate a blended image(¶[0016], a method for generating a synthesized medical image by receiving a normal image, generating first data based on a random selection, generating second data, and, based at least in part on the first and second data, modifying the normal image to form the synthesized medical image. In this method, modifying the normal image comprises combining the first data and the second data. The first data characterizes an image that represents a lesion and the second data characterizes a transformation of that image as well as a location of the lesion. The examiner interprets that the normal image is the input image and that the prior art is combining an image of an lesion alongside the location of the lesion onto the normal image to generate a blended image.); 
and fusing the synthesized patterns extracted from the blended image with the input medical image to generate a final synthesized medical image (¶[0050], The process of generating the transformed lesion 105 includes carrying out a spatial transformation T.sub.θ that maps these samples (x.sub.i.sup.s, y.sub.i.sup.s) to corresponding target coordinates (x.sub.i.sup.t, y.sub.i.sup.t) in an output feature map 302. This output feature map 302 is eventually relied upon to carry out an iteration that results in a final lesion-filled image 303. [0051] The goal is for the final lesion-filled image 303 to be essentially indistinguishable from a real image. In an effort to achieve this goal, it is useful to train the lesion generator 203 and the lesion localizer 211 to learn how to choose the transformation parameter, and in particular the rotation, scale, and translation to be applied to a lesion, so as to create increasingly indistinguishable lesion-filled images 303. The examiner interprets the prior art is extracting the lesion from the blended image as seen in Figure 3 in which the pattern is than superimposed onto the original image in order to generate a final synthesized medical image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Yang with Cho in order to create a blended image and extract the pattern from the blended image. One skilled in the art would have been motivated to modify Yang in this manner in order to accurately characterize these lesions to promote more accurate diagnosis. (Cho, ¶[0005])
Regarding Claim 17, the combination of Yang and Cho teaches the non-transitory computer readable medium of claim 16, wherein the synthesized patterns comprise synthesized abnormality patterns associated with a disease (Yang, Page 1, Introduction section, Paragraph 2, we propose an adversarial learning framework to synthesize lung nodules in CT images by conditioning on the target categories and sizes. A data-driven model that can accurately predict nodule malignancy risk from CT images may improve management decisions and prevent unnecessary imaging or invasive follow-up procedures on benign nodules, thus increase the effectiveness of lung cancer screening programs.).
Regarding Claim 20, the combination of Yang and Cho teaches the non-transitory computer readable medium of claim 16, the operations further comprising: training a machine learning based system for performing a medical image analysis task based on the final synthesized medical image (Yang, Abstract, We show that combining the real image patches and the synthetic lung nodules in the training set can improve the mean AUC classification score across different network architectures by 2%.)
Claims 3, 4, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.("CLASS-AWARE ADVERSARIAL LUNG NODULE SYNTHESIS IN CT IMAGES", published December 18, 2018)  in view of Cho et al. US PG-Pub(US 20200090350 A1) in further view of Pan et al. ("Time Course of Lung Changes at Chest CT during Recovery from Coronavirus Disease 2019 (COVID-19)").
Regarding Claim 3, while the combination of Yang and Cho teaches the computer implemented method of claim 2, they do not explicitly teach wherein the disease is COVID- 19 (coronavirus disease 2019) and the synthesized abnormality patterns comprise one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern
Pan teaches wherein the disease is COVID- 19 (coronavirus disease 2019) (Pan, Background,  Chest CT is used to assess the severity of lung involvement in coronavirus disease 2019)and the synthesized abnormality patterns comprise one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern. (Page 3, Chest CT Evaluation Section, Paragraph 4, Most chest CT scans showed bilateral lung involvement during the course of the disease. The most common CT findings in stage 1 were GGO (18 of 24 scans [75%]) with partial crazy-paving pattern (six of 24 scans [25%]) and consolidation (10 of 24 scans [42%])
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Pan to Yang and Cho in order to detect patterns related to COVID-19. One skilled in the art would have been motivated to modify Yang and Cho in this manner in order to determine the changes in chest CT findings associated with COVID-19. (Pan, Purpose Section)
Regarding Claim 4, while the combination of Yang and Cho teaches the computer implemented method of claim 2, they do not explicitly teach wherein the disease is at least one of a viral pneumonia, a bacterial pneumonia, a fungal pneumonia, and a mycoplasma pneumonia.  
Pan teaches wherein the disease is at least one of a viral pneumonia, a bacterial pneumonia, a fungal pneumonia, and a mycoplasma pneumonia. (Page 1, Left Column, Paragraph 1, Since December 2019, many gathered cases of “unknown viral pneumonia” have been reported. These cases were initially linked to exposure at the Huanan Seafood Market, Wuhan, China (1). A novel coronavirus capable of infecting humans was formally confirmed on January 6, 2020 (2,3), and termed coronavirus disease 2019 (COVID-19) (2))
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Pan to Yang and Cho in order to detect patterns related to COVID-19. One skilled in the art would have been motivated to modify Yang and Cho in this manner in order to determine the changes in chest CT findings associated with COVID-19. (Pan, Purpose Section)
Regarding Claim 12, while the combination of Yang and Cho teaches the apparatus of claim 11, they do not explicitly teach wherein the disease is COVID-19 (coronavirus disease 2019) and the synthesized abnormality patterns comprise one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern.
Pan teaches wherein the disease is COVID- 19 (coronavirus disease 2019) (Pan, Background,  Chest CT is used to assess the severity of lung involvement in coronavirus disease 2019)and the synthesized abnormality patterns comprise one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern. (Page 3, Chest CT Evaluation Section, Paragraph 4, Most chest CT scans showed bilateral lung involvement during the course of the disease. The most common CT findings in stage 1 were GGO (18 of 24 scans [75%]) with partial crazy-paving pattern (six of 24 scans [25%]) and consolidation (10 of 24 scans [42%])
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Pan to Yang and Cho in order to detect patterns related to COVID-19. One skilled in the art would have been motivated to modify Yang and Cho in this manner in order to determine the changes in chest CT findings associated with COVID-19. (Pan, Purpose Section)
Regarding Claim 18, while the combination Yang and Cho teaches the non-transitory computer readable medium of claim 17, they do not explicitly teach wherein the disease is COVID-19 (coronavirus disease 2019) and the synthesized abnormality patterns comprise one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern.
Pan teaches wherein the disease is COVID- 19 (coronavirus disease 2019) (Pan, Background,  Chest CT is used to assess the severity of lung involvement in coronavirus disease 2019)and the synthesized abnormality patterns comprise one or more of ground glass opacities (GGO), consolidation, and crazy-paving pattern. (Page 3, Chest CT Evaluation Section, Paragraph 4, Most chest CT scans showed bilateral lung involvement during the course of the disease. The most common CT findings in stage 1 were GGO (18 of 24 scans [75%]) with partial crazy-paving pattern (six of 24 scans [25%]) and consolidation (10 of 24 scans [42%])
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Pan to Yang and Cho in order to detect patterns related to COVID-19. One skilled in the art would have been motivated to modify Yang and Cho in this manner in order to determine the changes in chest CT findings associated with COVID-19. (Pan, Purpose Section)
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.("CLASS-AWARE ADVERSARIAL LUNG NODULE SYNTHESIS IN CT IMAGES", published December 18, 2018)  in view of Cho et al. US PG-Pub(US 20200090350 A1) further in view of Li et al. ("Statistical shape model building method using surface registration and model prototype").
Regarding Claim 6, the combination Yang and Cho teaches the computer implemented method of claim 5 wherein generating individual masks each corresponding to a connected component region comprises: for each of the individual masks, (Yang, Page 3, Results Section, Paragraph 2, We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks. each corresponding to a connected component region (Page 2, Coarse-to-Fine Reconstruction Section, Paragraph 1, The masked patch and a class-label map are firstly fed into a 3D hourglass CNN G1, as shown in Fig. 1. G1 is designed to be easier optimized and can reconstruct a coarsely synthesized nodule in the masked region to facilitate subsequent learning.); 
They do not explicitly teach selecting a number of points on a surface of a mesh of a sphere and applying a transformation to each particular point, wherein the transformation applied to a particular point is propagated to neighboring vertices on the surface of the mesh based on a distance between the particular point and each of the neighboring vertices as compared to a distance 
Li teaches selecting a number of points on a surface of a mesh of a sphere (Page 3, Methods Overview Section, Paragraph 2, The flowchart of our method is shown in Fig. 1. Firstly, one instance of training samples is selected as the reference sample. We remesh it according to the surface curvature, and use the vertices of simplified mesh as the landmark positions. Then, all the instances as well as the simplified mesh are transformed to the spherical parametric domain by Spherical Conformal Mapping method.)and applying a transformation to each particular point, wherein the transformation applied to a particular point is propagated to neighboring vertices on the surface of the mesh based on a distance between the particular point and each of the neighboring vertices as compared to a distance threshold. (Page 3, Methods Overview Section, Paragraph 2, If vi denote the vertices of a mesh. ðvi; vjÞ ! v  means that moving the vertices vi and vj to the new position v  connects all their incident edges to vi , and deletes the vertex vj. ðvi; vjÞ could be either an edge, or two non-connected vertices but under some conditions. Subsequently, we can contract a set of vertices into a single vertex: ðv1; v2; ... vkÞ ! v . During the procedure we remove one vertex each iterate, the quantity of vertices could be decided beforehand, as shown in Fig. 2. Except the requirement of manipulation of vertices. We also limit the aggregation based on the assumption that, in a good approximation, points do not move far from their original positions. So, a pair ðvi; vjÞ is a valid pair for contraction if: (1) vi are not specified vertices, and (2) ðvi; vjÞ is an edge, or (3) kvi vjk < t, where t is a threshold parameter. The examiner interprets that the vertices on the surfaces of the mesh are being transformed based on the distance and position of the vertices.)
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Li to Yang and Cho in order to select points on a sphere mesh to apply a transformation on the mask. One skilled in the art would have been motivated to modify Yang and Cho in this manner because statistical shape models (SSMs) are successfully used in the medical image segmentation on account of their high accuracy and robustness to noise. (Li, Page 1, Introduction Section, Paragraph 1)
Regarding Claim 14, while the combination of Yang and Cho teaches the apparatus of claim 13, wherein the means for generating individual masks(the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for) each corresponding to a connected component region comprises(Yang, Page 3, Results Section, Paragraph 2, We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks. (Page 2, Coarse-to-Fine Reconstruction Section, Paragraph 1, The masked patch and a class-label map are firstly fed into a 3D hourglass CNN G1, as shown in Fig. 1. G1 is designed to be easier optimized and can reconstruct a coarsely synthesized nodule in the masked region to facilitate subsequent learning.): 
They do not explicitly teach means for selecting, for each of the individual masks, a number of points on a surface of a mesh of a sphere; and means for applying, for each of the individual masks, a transformation to each particular point, wherein the transformation applied to a particular point is propagated to neighboring vertices on the surface of the mesh based on a distance between the particular point and each of the neighboring vertices as compared to a distance threshold.
Li teaches means for(the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for)  selecting for each of the individual masks, a number of points on a surface of a mesh of a sphere(Page 3, Methods Overview Section, Paragraph 2, The flowchart of our method is shown in Fig. 1. Firstly, one instance of training samples is selected as the reference sample. We remesh it according to the surface curvature, and use the vertices of simplified mesh as the landmark positions. Then, all the instances as well as the simplified mesh are transformed to the spherical parametric domain by Spherical Conformal Mapping method.); 
and means for (the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for) applying, for each of the individual masks, a transformation to each particular point, wherein the transformation applied to a particular point is propagated to neighboring vertices on the surface of the mesh based on a distance between the particular point and each of the neighboring vertices as compared to a distance threshold. (Page 3, Methods Overview Section, Paragraph 2, If vi denote the vertices of a mesh. ðvi; vjÞ ! v  means that moving the vertices vi and vj to the new position v  connects all their incident edges to vi , and deletes the vertex vj. ðvi; vjÞ could be either an edge, or two non-connected vertices but under some conditions. Subsequently, we can contract a set of vertices into a single vertex: ðv1; v2; ... vkÞ ! v . During the procedure we remove one vertex each iterate, the quantity of vertices could be decided beforehand, as shown in Fig. 2. Except the requirement of manipulation of vertices. We also limit the aggregation based on the assumption that, in a good approximation, points do not move far from their original positions. So, a pair ðvi; vjÞ is a valid pair for contraction if: (1) vi are not specified vertices, and (2) ðvi; vjÞ is an edge, or (3) kvi vjk < t, where t is a threshold parameter. The examiner interprets that the vertices on the surfaces of the mesh are being transformed based on the distance and position of the vertices.)
	It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Li to Yang and Cho in order to select points on a sphere mesh to apply a transformation on the mask. One skilled in the art would have been motivated to modify Yang and Cho in this manner because statistical shape models (SSMs) are successfully used in the medical image segmentation on account of their high accuracy and robustness to noise. (Li, Page 1, Introduction Section, Paragraph 1)
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.("CLASS-AWARE ADVERSARIAL LUNG NODULE SYNTHESIS IN CT IMAGES") in view of Cho et al. US PG-Pub(US 20190066281 A1) further in view of Taerum et al. US PG-Pub(US 20200085382 A1).
Regarding Claim 7, while the combination of Yang and Cho teaches the computer implemented method of claim 5, generating individual masks (Yang, Page 3, Results Section, Paragraph 2, We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks.) each corresponding to a connected component region (Yang, Page 2, Coarse-to-Fine Reconstruction Section, Paragraph 1, The masked patch and a class-label map are firstly fed into a 3D hourglass CNN G1, as shown in Fig. 1. G1 is designed to be easier optimized and can reconstruct a coarsely synthesized nodule in the masked region to facilitate subsequent learning.); 
They do not explicitly teach sampling locations from a spatial probability map and positioning the individual masks based on the sampled locations.
Taerum teaches sampling locations from a spatial probability map (¶[0030], the at least one processor: receives image data which represents an anatomical structure previously classified to be potentially cancerous; processes the received image data through a fully convolutional neural network (CNN) model to generate probability maps for each image of the image data, wherein the probability of each pixel represents the probability of whether or not the pixel is part of a lesion candidate); and positioning the individual masks based on the sampled locations. (¶[0133], The probability maps are transformed into a label mask, wherein all pixels with a probability above 0.5 are set to “potentially cancerous” and all pixels with a probability below 0.5 are set to background at 814.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Taerum to Yang and Cho in order to sample locations from a probability map and position the mask based on the probability of the sample location. One skilled in the art would have been motivated to modify Yang and Cho in this manner in order for accurate and timely diagnosis. (Taerum, Abstract)
Regarding Claim 15, while the combination of  Yang and Cho teaches the apparatus of claim 13, wherein the means for(the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for)  generating individual masks (Yang, Page 3, Results Section, Paragraph 2, We also show in Fig. 3 that the network could generate nodules with different morphology and textures using different noise masks.) each corresponding to a connected component region (Yang, Page 2, Coarse-to-Fine Reconstruction Section, Paragraph 1, The masked patch and a class-label map are firstly fed into a 3D hourglass CNN G1, as shown in Fig. 1. G1 is designed to be easier optimized and can reconstruct a coarsely synthesized nodule in the masked region to facilitate subsequent learning.); 
They do not explicitly teach means for sampling locations from a spatial probability map; and means for positioning the individual masks based on the sampled locations.
Taerum teaches means for (the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for) sampling locations from a spatial probability map (¶[0030], the at least one processor: receives image data which represents an anatomical structure previously classified to be potentially cancerous; processes the received image data through a fully convolutional neural network (CNN) model to generate probability maps for each image of the image data, wherein the probability of each pixel represents the probability of whether or not the pixel is part of a lesion candidate); and means for (the examiner is interpreting the claim under 112f and in ¶[0110] of the instant application describes a computer which includes a processor to be the corresponding structure for performing the means for) positioning the individual masks based on the sampled locations. (¶[0133], The probability maps are transformed into a label mask, wherein all pixels with a probability above 0.5 are set to “potentially cancerous” and all pixels with a probability below 0.5 are set to background at 814.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Taerum to Yang and Cho in order to sample locations from a probability map and position the mask based on the probability of the sample location. One skilled in the art would have been motivated to modify Yang and Cho in this manner in order for accurate and timely diagnosis. (Taerum, Abstract)
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.("CLASS-AWARE ADVERSARIAL LUNG NODULE SYNTHESIS IN CT IMAGES", published December 18, 2018)  in view of Cho et al. US PG-Pub(US 20200090350 A1) in further view of Liu et al. ("Decompose to manipulate: Manipulable Object Synthesis in 3D Medical Images with Structured Image Decomposition").
Regarding Claim 8, while the combination of Yang and Cho teaches the computer implemented method of claim 1, wherein fusing the synthesized patterns extracted from the blended image with the input medical image to generate a final synthesized medical image (Figure 3 of Cho shows the extracted pattern overlaying on the input image to create the new image.) comprises: 
they do not explicitly teach smoothing boundaries of the synthesized segmentation mask to generate a smooth synthesized segmentation mask cropping masked portions of the smooth synthesized segmentation mask from the blended image to extract the synthesized patterns cropping unmasked portions of the smooth synthesized segmentation mask from the input medical image to extract remaining regions of the input medical image and combining the extracted synthesized patterns and the extracted remaining regions.
Liu teaches smoothing boundaries of the synthesized segmentation mask to generate a smooth synthesized segmentation mask (Page 6, Qualitative Analysis of the Synthesis Networks Section, Paragraph 1, The residual vectors could manipulate the textures inside the synthetic nodules as well as slightly alter the nodule boundaries. By fixing the shapes and the residual vectors, we show that the intensity of the generated nodules can also be controlled by the intensity scale factor in Fig. 8. In Fig. 9, we compare the synthesis results from the network with and without the last training stage with WGAN discriminators. The adversarial training is helpful for refining the intensities at the core and the boundaries of the nodule to blend them into the tissue context. The examiner interprets that the prior art is smoothing the nodule boundaries by fixing their shape and their residual vectors.) ; cropping masked portions of the smooth synthesized segmentation mask from the blended image to extract the synthesized patterns (Page 2, Methods Section, Paragraph 1, Then an auto-encoder-like network is trained to (1) decompose the object of interests into a segmentation mask and a residual embedding vector, and (2) reconstruct the object of interests from a segmentation and a residual vector. Finally, we finetune the decoder of the last stage to blend the reconstructed object into the image background originally without the presence of the target object. The examiner interprets the prior art is cropping the segmentation mask of the object out from the image.); cropping unmasked portions of the smooth synthesized segmentation mask from the input medical image to extract remaining regions of the input medical image (Page 4, C. Stage 2: Object Synthesis on Random Patches, Paragraph 1, the trained 3D shape synthesizer is used to generate masks mi with different sizes and shapes. The masks mi are fed into the object reconstruction network freconstruct together with a random embedding vector sampled from the standard normal distribution zresidual. The masked output xˆ ∗ mi of freconstruct is added to the masked background patch xi ∗ (1 − mi) to form a coarse synthetic patch. The examiner interprets that the prior art is cropping out the background of the image without the segmentation mask of the object of interest in order to reconstruct a synthesis image.)and combining the extracted synthesized patterns and the extracted remaining regions(Page 4, Left Column, Paragraph 2,The reconstructed object area is added to the background patch xˆi ∗ (1 − Ωoi ) to form the initial in-painting. To blend the reconstructed object into the context, the fused patch is then fed into a fully convolutional neural network f refine to reconstruct the entire patch in xˆ final i . Another segmentation network f seg is added on top of the final reconstruction. It is optimized to segment the mask mˆ final i from the final output xˆ final i to reproduce mi , regularizing f refine to preserve the original shape. The examiner interprets the synthesized pattern and remaining background regions are fused together to generate a final image of the lung nodule.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Liu to Yang and Cho in order to smooth the boundaries of the mask and crop the mask and unmask portion in the image before combining. One skilled in the art would have been motivated to modify Yang and Cho in this manner in order to improve the overall nodule detection. (Liu, Abstract) 
Regarding Claim 19, while the combination Yang and Cho teaches the non-transitory computer readable medium of claim 16, wherein fusing the synthesized patterns extracted from the blended image with the input medical image to generate a final synthesized medical image (Figure 3 of Cho shows the extracted pattern overlaying on the input image to create the new image.) comprises: 
They do not explicitly teaches smoothing boundaries of the synthesized segmentation mask to generate a smooth synthesized segmentation mask; cropping masked portions of the smooth synthesized segmentation mask from the blended image to extract the synthesized patterns; cropping unmasked portions of the smooth synthesized segmentation mask from the input medical image to extract remaining regions of the input medical image; and combining the extracted synthesized patterns and the extracted remaining regions.
Liu teaches smoothing boundaries of the synthesized segmentation mask to generate a smooth synthesized segmentation mask (Page 6, Qualitative Analysis of the Synthesis Networks Section, Paragraph 1, The residual vectors could manipulate the textures inside the synthetic nodules as well as slightly alter the nodule boundaries. By fixing the shapes and the residual vectors, we show that the intensity of the generated nodules can also be controlled by the intensity scale factor in Fig. 8. In Fig. 9, we compare the synthesis results from the network with and without the last training stage with WGAN discriminators. The adversarial training is helpful for refining the intensities at the core and the boundaries of the nodule to blend them into the tissue context. The examiner interprets that the prior art is smoothing the nodule boundaries by fixing their shape and their residual vectors.) ; cropping masked portions of the smooth synthesized segmentation mask from the blended image to extract the synthesized patterns (Page 2, Methods Section, Paragraph 1, Then an auto-encoder-like network is trained to (1) decompose the object of interests into a segmentation mask and a residual embedding vector, and (2) reconstruct the object of interests from a segmentation and a residual vector. Finally, we finetune the decoder of the last stage to blend the reconstructed object into the image background originally without the presence of the target object. The examiner interprets the prior art is cropping the segmentation mask of the object out from the image.); cropping unmasked portions of the smooth synthesized segmentation mask from the input medical image to extract remaining regions of the input medical image (Page 4, C. Stage 2: Object Synthesis on Random Patches, Paragraph 1, the trained 3D shape synthesizer is used to generate masks mi with different sizes and shapes. The masks mi are fed into the object reconstruction network freconstruct together with a random embedding vector sampled from the standard normal distribution zresidual. The masked output xˆ ∗ mi of freconstruct is added to the masked background patch xi ∗ (1 − mi) to form a coarse synthetic patch. The examiner interprets that the prior art is cropping out the background of the image without the segmentation mask of the object of interest in order to reconstruct a synthesis image.)and combining the extracted synthesized patterns and the extracted remaining regions.  (Page 4, Left Column, Paragraph 2,The reconstructed object area is added to the background patch xˆi ∗ (1 − Ωoi ) to form the initial in-painting. To blend the reconstructed object into the context, the fused patch is then fed into a fully convolutional neural network f refine to reconstruct the entire patch in xˆ final i . Another segmentation network f seg is added on top of the final reconstruction. It is optimized to segment the mask mˆ final i from the final output xˆ final i to reproduce mi , regularizing f refine to preserve the original shape. The examiner interprets the synthesized pattern and remaining background regions are fused together to generate a final image of the lung nodule.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Liu to Yang and Cho in order to smooth the boundaries of the mask and crop the mask and unmask portion in the image before combining. One skilled in the art would have been motivated to modify Yang and Cho in this manner in order to improve the overall nodule detection. (Liu, Abstract) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663